MEMORANDUM **
Jesus Ocegueda-Uribe appeals the sentence imposed following his guilty plea to illegal reentry of a deported alien in violation of 8 U.S.C. § 1326.
Jesus Ocegueda-Uribe’s contention that the entire federal Sentencing Guidelines are unconstitutional under Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), is foreclosed by United States v. Ameline, 376 F.3d 967, 981-82 (9th Cir.2004) (declining invitation to declare Guidelines as a whole unconstitutional after Blakely).
Jesus Ocegueda-Uribe’s contention that the district court erred under Blakely by applying a 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) for a prior crime of violence, without proof to a jury or an admission by Barrera-Galan, is foreclosed by United States v. Quintana-Quintana, 383 F.3d 1052 (9th Cir.2004) (order) (observing that Blakely preserved the rule that a § 2L1.2 sentencing enhancement based on a prior conviction need not be presented to a jury).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.